                         IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF NEW MEXICO


JOSEPH M. CASTILLO,

                Plaintiff,

v.                                                                     No. 1:18-cv-01185-JCH-JHR

EQUAL EMPLOYMENT OPPORTUNITY COMMISSION,

                Defendant.

                 MEMORANDUM OPINION AND ORDER OF DISMISSAL

        THIS MATTER comes before the Court on Plaintiff’s Response, Doc. 4, filed January 4,

2019, to the Court’s Order to Cure Deficiency, Doc. 3, filed December 18, 2018 (“Cure Order”).

Application to Proceed In Forma Pauperis

        Plaintiff filed a Complaint but did not pay the $400.00 fee for instituting a civil action or

file an “Application to Proceed in District Court Without Prepaying Fees or Costs,”

(“Application”). The Court ordered Plaintiff to either pay the fee or file an Application, and sent

Plaintiff an Application form. Plaintiff did not pay the fee or file a completed Application, but

instead filed a Response. The Court construes Plaintiff’s Response as an Application to proceed

without prepaying fees or costs because it references the Cure Order and the Application to proceed

in District Court without paying fees, declares that Plaintiff is entitled to the relief requested, and

is signed by Plaintiff. The Court grants Plaintiff’s Application to proceed without prepaying fees

or costs. See Adkins v. E.I. DuPont de Nemours & Co., 335 U.S. 331, 339 (1948) (While a litigant

need not be “absolutely destitute,” “an affidavit is sufficient which states that one cannot because

of his poverty pay or give security for the costs and still be able to provide himself and dependents

with the necessities of life”).
Dismissal of the Case

           Plaintiff’s 148-page Civil Rights Complaint Pursuant to 42 U.S.C. [§] 1983, Doc. 1, filed

December 17, 2018 (“Complaint”), consists of many pages which are largely unintelligible and

copies of various documents including a copy of a Charge of Discrimination Plaintiff filed with

the Equal Employment Opportunity Commission (“EEOC”) and a copy of an EEOC Dismissal

and Notice of Rights issued to Plaintiff. See Complaint at 29-30. The Court was unable to discern

in the Complaint any claims against Defendant EEOC on which relief may be granted. See Adler

v. Wal-Mart Stores, Inc., 144 F.3d 664, 672 (10th Cir. 1998) (“the district courts . . . have a limited

and neutral role in the adversarial process, and are wary of becoming advocates who comb the

record of previously available evidence and make a party's case for it”).

           The Court will dismiss this case for failure to state a claim. See 28 U.S.C. § 1915 (e)(2)

(“the court shall dismiss the case at any time if the court determines that . . . the action . . . fails to

state a claim on which relief may be granted”).

           IT IS ORDERED that:

    (i)       The Court GRANTS Plaintiff’s Application to proceed without prepaying fees or costs.

    (ii)      The Court DISMISSES this case without prejudice.



                                                 _________________________________
                                                 UNITED STATES DISTRICT JUDGE
